Order filed February 9, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00896-CR
                                   ____________

                         JEREMY LEE GARZA, Appellant

                                           V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 176th District Court
                               Harris County, Texas
                          Trial Court Cause No. 1260971


                                          ORDER

      The reporter’s record in this case was due January 23, 2012. See Tex. R. App. P.
35.2. On January 17, 2012, all but volumes 6 and 9 of the reporter’s record were filed.
We therefore issue the following order.

      We order Judy Ann Fox, the official court reporter, to file volumes 6 and 9 of the
record in this appeal on or before March 1, 2012.

                                     PER CURIAM